  Case 1:21-cv-00040-NLH Document 5 Filed 03/04/21 Page 1 of 4 PageID: 36



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


______________________________
                              :
RICARDO RIVERA, JR.,          :
                              :
          Petitioner,         :         Civ. No. 21-0040 (NLH)
                              :
     v.                       :         MEMORANDUM OPINION AND ORDER
                              :
UNITED STATES OF AMERICA,     :
                              :
          Respondent.         :
______________________________:

APPEARANCES:

RICARDO RIVERA, JR.
41323-050
PETERSBURG MEDIUM
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 90043
PETERSBURG, VA 23804

    Petitioner appearing pro se

ANDREW B. JOHNS
DOJ-USAO
DISTRICT OF NJ
401 MARKET STREET, 4TH FLOOR
P.O. BOX 2098
CAMDEN, NJ 08071-2098

    Counsel on behalf of Respondent United States of America

Hillman, District Judge

    WHEREAS, Petitioner Ricardo Rivera, Jr. filed a motion to

correct, vacate, or set aside his federal sentence under 28

U.S.C. § 2255, see ECF No. 1; and

    WHEREAS, the Court administratively terminated the motion

                                    1
  Case 1:21-cv-00040-NLH Document 5 Filed 03/04/21 Page 2 of 4 PageID: 37



as Petitioner failed to include the certification on page 17 of

the District’s form, which required Petitioner to acknowledge

that he must include all the grounds for relief from the

conviction or sentence in the Petition and if he failed to set

forth all the grounds, he may be barred from presenting

additional grounds at a later date, ECF No. 3; and

    WHEREAS, Petitioner having submitted an amended motion,

which included a request for the Court to appoint counsel for

Petitioner, ECF No. 4; and

    WHEREAS, there is no right to counsel in post-conviction

proceedings.     See Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir.

1991), superseded on other grounds by statute, 28 U.S.C. § 2254.

However, 18 U.S.C. § 3006A(a)(2)(B) provides that the court has

discretion to appoint counsel where “the court determines that

the interests of justice so require . . . .”; and

    WHEREAS, in Reese, the Third Circuit explained that in

determining whether counsel should be appointed, a court “must

first decide if petitioner has presented a nonfrivolous claim

and if the appointment of counsel will benefit the petitioner

and the court.    Factors influencing a court’s decision include

the complexity of the factual and legal issues in the case, as

well as the pro se petitioner’s ability to investigate facts and

present claims.”     Reese, 946 F.2d at 263-64; and

    WHEREAS, the Court will deny the request for counsel

                                    2
  Case 1:21-cv-00040-NLH Document 5 Filed 03/04/21 Page 3 of 4 PageID: 38



without prejudice.    The Court finds it is not in the interests

of justice to appoint counsel at this time because the issues

involved in this case do not appear overly complex but reserves

the right to reevaluate the request in the future,

    THEREFORE, IT IS on this 4th day of March, 2021

    ORDERED that within forty-five (45) days of the date of the

entry of this Order, the United States shall electronically file

and serve an answer to the amended § 2255 Motion; and it is

further

    ORDERED that the answer shall respond to the allegations

and grounds of the Motion and shall adhere to Rule 5 of the

Rules Governing Section 2255 Proceedings; and it is further

    ORDERED that the answer shall address the merits of each

claim raised in the Motion as well as whether the Motion is

timely; and it is further

    ORDERED that the answer shall contain an index of exhibits;

and it is further

    ORDERED that if the answer refers to briefs or transcripts,

orders, and other documents from prior proceedings, then the

United States shall serve and file them with the answer; and it

is further

    ORDERED that Petitioner may serve and file a reply to the

answer within forty-five (45) days after the answer is filed;

and it is further

                                    3
  Case 1:21-cv-00040-NLH Document 5 Filed 03/04/21 Page 4 of 4 PageID: 39



    ORDERED that any request to deviate from this Order to

Answer shall be made by motion; and it is finally

    ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular first-class mail.




Date: March 4, 2021                       s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
